DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments 

Entry of Amendments

Claim(s) 1-7, 9-13, 16-17 and 20 have been amended.

Objections to the Claims
Amendments made to claim(s) 2, 6-16, 18-19 have overcome the previous objections. Claim(s) 2, 6-16, 18-19 are no longer objected.

Rejections under 35 USC 112
Previous 112 rejections for Claim(s) 1-3 and 13-20 are now withdrawn as amendments made to claim(s) 1-3 and 13-20 have overcome the previous 112 rejections.

Rejections under 35 USC 102 and 103
Applicant’s amendments filed 01/25/2021 with respect to Claim(s) 1-20 have been fully considered but they are not persuasive. 


Applicant's arguments with respect to Claim(s) 1-20 have been considered but are moot because the arguments do not apply to the reference(s) and/or ground(s) being used in the current rejection.
For further details see the rejections/objections for Claim(s) 1-20 herein.

Claim Objections

Claim(s) 17 and 20 are objected to because of the following informalities:  
Claim(s) 17 recite a phrase “the first excitation frequency”. The Examiner suggests amending the phrase to recite “the first frequency” to restore clarity.
Claim(s) 20 recite a phrase “the metal powder”. The Examiner suggests amending the phrase to recite “the metal powder layer” to restore clarity.

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The rationale for this finding is explained below: 
Claim(s) 4 recite a term “the background material” which is causing lack of antecedent basis. 
Claim(s) 10 recite a term “the second property” which is causing lack of antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1-3, 5-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shay et al. (US 20060009923; hereinafter Shay) in view of TODOROV et al. (US 20160349215). 
Regarding claim 1, Shay teaches in figure(s) 1-35 a method of measuring material properties, the method comprising acts of: 
placing a segmented field sensor (abs. - Magnetic field sensor probes are disclosed which comprise primary or drive windings having a plurality of current carrying segments; drive wndgs. 31,33, 80; figures 5,26) proximal to a material under test (para. 11 - apply electromagnetic fields to a test material and detect changes in the electromagnetic fields; para. 77 -  test material 35 can be a substrate 39 having a magnetizable foam layer 37 of known thickness), the segmented field sensor having a first sensing element (one of GMR sensing elements 34/U1 or 42 or 84 in figures 3-5, 22, 26; abs. - sense elements can be configured into linear or circumferential arrays) at a first spatial wavelength and a second sensing element (another of GMR sensing elements 34/U1 or 42 or 84 in figures 3-5,22, 26; abs. - sense elements can be configured into linear or circumferential arrays) at a second spatial wavelength (para. 33 -  winding pattern for the circular magnetometer that enables two different fundamental wavelengths, determined by the polarity of the connection, with the filled circles corresponding to long wavelength operation, and the hollow circles corresponding to short wavelength operation; figures 9,12); 
exciting the segmented field sensor with an excitation signal (para. 77 - drive winding with terminal connection wires 23) having a first frequency (para. 99 -  operating the sensor at a specific frequency); 
first measuring a first response (response signal @ wire 1; figure 3) of the first sense element (GMR element between terminal 1 and 4 of U1 in figure 3) due to the excitation signal, the first response being a single scalar quantity (para. 71 -  DC operating point is set by the voltage divider implemented with R.sub.1 and R.sub.2); 
second measuring a second response (response signal @ wire 2; figure 3) of the second sense element (GMR element between terminal 3 and 8 of U1 in figure 3) due to the excitation signal; and 
estimating proximity (para. 137 - detect changes in the electromagnetic fields due to the proximity) and a second property (para. 137 - detect changes in the electromagnetic fields due to properties of the test material) of the material under test from the first and second responses and no other substantially simultaneous response of the first sensing element due to the excitation signal at the first frequency that is independent of the first response (para. 71 - output impedance of the sensor is relatively high, on the order of 40 k.OMEGA., and in order to avoid parasitic signal and noise pick-up, as well as extra phase shift due to cable capacitance).
Shay does not teach explicitly the material under test having a metal powder layer and a prior processed material, the first and second sensing elements being 
However, TODOROV teaches in figure(s) 1-5 the material under test having a metal powder layer and a prior processed material (para. 26 - examining the component simultaneously for surface and subsurface discontinuities, conditions and surface irregularities with any orientation; and (xii) the presence of metal powder inside the discontinuities; para. 3 -  additive manufacturing builds up components layer by layer using materials which are available in fine powder form), the first and second sensing elements being inductive loops (para. 17 - includes multiple eddy current elements (i.e., coils) arranged in a predetermined pattern (e.g., staggered) for allowing uniform coverage of the inspected area; abs. - an exciter coil and receiver coil; figure 2); first measuring a first response of the first sensing element due to the excitation signal, the first response being a single scalar quantity (para. 17 - Changes in the eddy current electromagnetic field caused by changes in additive manufacturing material properties that affect electrical conductivity and/or magnetic permeability and the presence of discontinuities and variations of distance between the sensor and the inspected area (e.g., a surface irregularity) will be registered with the same or different elements or coils of the array eddy current sensor apparatus); a property of the metal powder layer of the material under test from the first and second responses (para. 26 -  larger area material properties variations when larger than sensor effective diameter are measured as variations in distance or lift off between the sensor and surface while changes in material properties and localized discontinuities generate different signals than lift off).
A system for non-destructively evaluating components fabricated by additive manufacturing, comprising a sensor array that includes a plurality of individual elements arranged in a predetermined pattern for allowing uniform coverage of an area of an electrically conductive component to be evaluated, wherein each element in the plurality of elements further includes at least one coil that acts as an exciter coil for generating an alternating electromagnetic field when activated or a receiver coil for measuring a change in impedance of the at least one coil or both an exciter coil and receiver coil, wherein the alternating electromagnetic field generates eddy currents in the component to be evaluated, and wherein the individual elements in the sensor array are excited in a predetermined sequence during a single pass of the array over the area to be evaluated" (abstract of TODOROV).

Regarding claim 2, Shay teaches in figure(s) 1-35 the method of claim 1, wherein the single scalar quantity is selected from a group consisting of a real part of the transimpedance, an imaginary part of the transimpedance, a magnitude of the transimpedance, a phase of the transimpedance, a real part of the transadmittance, an imaginary part of the transadmittance, and a magnitude of the transadmittance a phase of the transadmittance (para. 106 - the exponent of the z-dependent term is a complex number and, due to the imaginary part of the exponent, the phase of the induced eddy currents changes with depth).

Regarding claim 3, Shay teaches in figure(s) 1-35 the method of claim 1, wherein the property (para. 4 - flaws or defects, such as cracks, voids, inclusion, and corrosion, hidden behind metal layers or deep within the test material) is an effective permeability of the metal powder layer (para. 13 - Properties that can be measured include the electrical conductivity, magnetic permeability, layer thicknesses and spatial property profiles, and the lift-off or proximity of the sensor to the test material).

Regarding claim 5, Shay in view of TODOROV teaches the method of claim 3, 
TODOROV additionally teaches in figure(s) 1-5 wherein the act of processing is a process selected from a group consisting of binder jet processing and laser sintering (para. 3 -  manufactured using stereolithography, laser sintering or 3D printing; figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shay by having wherein the act of processing is a process selected from a group consisting of binder jet processing and laser sintering as taught by TODOROV in order to provide "A system for non-destructively evaluating components fabricated by additive manufacturing" (abstract).

Regarding claim 6, Shay teaches in figure(s) 1-35 a system for characterizing a material under test, the system comprising: 
(abs. - Magnetic field sensor probes are disclosed which comprise primary or drive windings having a plurality of current carrying segments; drive wndgs. 31,33, 80; figures 5,26), a first sensing element (one of GMR sensing elements 34/U1 or 42 or 84 in figures 3-5, 22, 26; abs. - sense elements can be configured into linear or circumferential arrays) at a first spatial wavelength, and a second sensing element (another of GMR sensing elements 34/U1 or 42 or 84 in figures 3-5,22, 26; abs. - sense elements can be configured into linear or circumferential arrays) at a second spatial wavelength (para. 33 -  winding pattern for the circular magnetometer that enables two different fundamental wavelengths, determined by the polarity of the connection, with the filled circles corresponding to long wavelength operation, and the hollow circles corresponding to short wavelength operation; figures 9,12); 
a drive circuit configured to generate an excitation signal having a first frequency (para. 99 -  operating the sensor at a specific frequency) and to connect to the drive element (para. 77 - drive winding with terminal connection wires 23) of the segmented field sensor; 
an instrument with first (connection 1 of instrumentation amplifier U2; figure 3) and second measurement channels (connection 2 of instrumentation amplifier U2; figure 3) configured to connect to the first and second sensing elements, respectively, of the segmented field sensor and to measure a first response and a second response of the elements (response signal @ wires 1, 2; figure 3), respectively, the first response being a single scalar quantity (para. 71 -  DC operating point is set by the voltage divider implemented with R.sub.1 and R.sub.2); and 
(para. 137 - detect changes in the electromagnetic fields due to the proximity) of the segmented field sensor to a material under test and a second property (para. 137 - detect changes in the electromagnetic fields due to properties of the test material) of the test object from the first and second responses and (para. 71 - output impedance of the sensor is relatively high, on the order of 40 k.OMEGA., and in order to avoid parasitic signal and noise pick-up, as well as extra phase shift due to cable capacitance).
Shay does not teach explicitly the material under test having a metal powder layer and a prior processed material, the first and second sensing elements being inductive loops; a property of the metal powder layer of the material under test from the first and second responses.
However, TODOROV teaches in figure(s) 1-5 the material under test having a metal powder layer and a prior processed material (para. 26 - examining the component simultaneously for surface and subsurface discontinuities, conditions and surface irregularities with any orientation; and (xii) the presence of metal powder inside the discontinuities; para. 3 -  additive manufacturing builds up components layer by layer using materials which are available in fine powder form), the first and second sensing elements being inductive loops (para. 17 - includes multiple eddy current elements (i.e., coils) arranged in a predetermined pattern (e.g., staggered) for allowing uniform coverage of the inspected area; abs. - an exciter coil and receiver coil; figure 2); first measuring a first response of the first sensing element due to the excitation signal, the (para. 17 - Changes in the eddy current electromagnetic field caused by changes in additive manufacturing material properties that affect electrical conductivity and/or magnetic permeability and the presence of discontinuities and variations of distance between the sensor and the inspected area (e.g., a surface irregularity) will be registered with the same or different elements or coils of the array eddy current sensor apparatus); a property of the metal powder layer of the material under test from the first and second responses (para. 26 -  larger area material properties variations when larger than sensor effective diameter are measured as variations in distance or lift off between the sensor and surface while changes in material properties and localized discontinuities generate different signals than lift off).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shay by having the material under test having a metal powder layer and a prior processed material, the first and second sensing elements being inductive loops; a property of the metal powder layer of the material under test from the first and second responses as taught by TODOROV in order to provide "A system for non-destructively evaluating components fabricated by additive manufacturing, comprising a sensor array that includes a plurality of individual elements arranged in a predetermined pattern for allowing uniform coverage of an area of an electrically conductive component to be evaluated, wherein each element in the plurality of elements further includes at least one coil that acts as an exciter coil for generating an alternating electromagnetic field when activated or a receiver coil for measuring a change in impedance of the at least one coil or both an exciter coil and receiver coil, wherein the alternating electromagnetic field generates eddy currents in the component to be evaluated, and wherein the individual elements in the sensor array are excited in a predetermined sequence during a single pass of the array over the area to be evaluated" (abstract).

Regarding claim 7, Shay teaches in figure(s) 1-35 the system of claim 6, wherein the first measurement channel is configured to measure a real part and an imaginary part of the transimpedance of the first sensing element (para. 3 - physical properties of the material can be deduced from measurements of the impedance between the primary and secondary windings), and the first response is computed from the real part and the imaginary part of the transimpedance (real and imaginary parts of response vector in figures 30-31).

Regarding claim 8, Shay teaches in figure(s) 1-35 the system of claim 7, wherein the first response is the real part of the transimpedance (para. 117 - measured transimpedance of a sensor to material properties (parameter estimation) by interpolating between the points of a look-up table of pre-computed sensor responses (known as a measurement grid); para. 55 - real part of the magnetic vector potential for stationary and moving media; figure 31).

Regarding claim 9, Shay teaches in figure(s) 1-35 the system of claim 7, wherein the first response is the magnitude of the transimpedance computed from the real part and the imaginary part of the transimpedance (para. 117 - measured transimpedance of a sensor to material properties (parameter estimation) by interpolating between the points of a look-up table of pre-computed sensor responses (known as a measurement grid); para. 106 - the exponent of the z-dependent term is a complex number and, due to the imaginary part of the exponent, the phase of the induced eddy currents changes with depth; figures 30-31).

Regarding claim 10, Shay teaches in figure(s) 1-35 the system of claim 6 further comprising a storage module for storing a database for mapping sensor responses to proximity and the second property, and wherein the estimation module is configured to process the first and second responses through the map to estimate the proximity and the second property (para. 136 -  results can be stored and recalled as necessary, which can be much faster than the actual computation of the intermediate results and can provide dramatic decreases in processing times for iterative calculations. Iterative calculations are performed over a range of material or geometric properties during measurement grid generation and when minimizing the error between measurement and simulation data in parameter estimation routines).

Regarding claim 11, Shay teaches in figure(s) 1-35 the system of claim 6, wherein the material under test comprises a first layer and a background material (para. 77 -  test material 35 can be a substrate 39 having a magnetizable foam layer 37 of known thickness), the system further comprising a storage module to store properties of the background material, and wherein the estimation module is configured to additionally use the stored properties to estimate the proximity and the second property, the second property being a property of the first layer (para. 136 -  results can be stored and recalled as necessary, which can be much faster than the actual computation of the intermediate results and can provide dramatic decreases in processing times for iterative calculations. Iterative calculations are performed over a range of material or geometric properties during measurement grid generation and when minimizing the error between measurement and simulation data in parameter estimation routines).

Regarding claim 12, Shay teaches in figure(s) 1-35 the system of claim 6, wherein the segmented field sensor is selected from the group consisting of a circular geometry segmented field sensor and a cartesian geometry segmented field sensor (abs. - sense elements can be configured into linear or circumferential arrays).

Regarding claim 13, Shay teaches in figure(s) 1-35 a method of measuring material properties, the method comprising acts of: 
providing a material under test comprising a material of interest and a background material (para. 2 - nondestructive materials characterization, particularly quantitative, model-based characterization of surface, near-surface, and bulk material condition for flat and curved parts or components); 
placing a segmented field sensor (abs. - Magnetic field sensor probes are disclosed which comprise primary or drive windings having a plurality of current carrying segments; drive wndgs. 31,33, 80; figures 5,26) proximal to a material under test (para. 11 - apply electromagnetic fields to a test material and detect changes in the electromagnetic fields), the segmented field sensor having a first sensing element (one of GMR sensing elements 34/U1 or 42 or 84 in figures 3-5, 22, 26; abs. - sense elements can be configured into linear or circumferential arrays) at a first spatial wavelength and a second sensing element (another of GMR sensing elements 34/U1 or 42 or 84 in figures 3-5,22, 26; abs. - sense elements can be configured into linear or circumferential arrays) at a second spatial wavelength (para. 33 -  winding pattern for the circular magnetometer that enables two different fundamental wavelengths, determined by the polarity of the connection, with the filled circles corresponding to long wavelength operation, and the hollow circles corresponding to short wavelength operation; figures 9,12); 
exciting the segmented field sensor with an excitation signal (para. 77 - drive winding with terminal connection wires 23) having a first frequency (para. 99 -  operating the sensor at a specific frequency); 
measuring a first response (response signal @ wire 1; figure 3) of the first sense winding (winding in figure 2) due to the excitation signal, the first response having a phase shift of less than 5 degrees relative to a response to the background material alone (para. 71 -  DC operating point is set by the voltage divider implemented with R.sub.1 and R.sub.2; avoid parasitic signal and noise pick-up, as well as extra phase shift due to cable capacitance); 
measuring a second response (response signal @ wire 1; figure 3) of the second sense winding (winding in figure 2) due to the excitation signal; and 
estimating proximity (para. 137 - detect changes in the electromagnetic fields due to the proximity) and a second property (para. 137 - detect changes in the electromagnetic fields due to properties of the test material) of the material under test from the first and second responses.

However, TODOROV teaches in figure(s) 1-5 the material under test having a powder layer and a prior processed material (para. 26 - examining the component simultaneously for surface and subsurface discontinuities, conditions and surface irregularities with any orientation; and (xii) the presence of metal powder inside the discontinuities; para. 3 -  additive manufacturing builds up components layer by layer using materials which are available in fine powder form), the first and second sensing elements being inductive loops (para. 17 - includes multiple eddy current elements (i.e., coils) arranged in a predetermined pattern (e.g., staggered) for allowing uniform coverage of the inspected area; abs. - an exciter coil and receiver coil; figure 2); 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shay by having the material under test having a metal powder layer and a prior processed material, the first and second sensing elements being inductive loops as taught by TODOROV in order to provide "A system for non-destructively evaluating components fabricated by additive manufacturing, comprising a sensor array that includes a plurality of individual elements arranged in a predetermined pattern for allowing uniform coverage of an area of an electrically conductive component to be evaluated, wherein each element in the plurality of elements further includes at least one coil that acts as an exciter coil for generating an alternating electromagnetic field when activated or a receiver coil for measuring a change in impedance of the at least one coil or both an exciter coil and receiver coil, wherein the alternating electromagnetic field generates eddy currents in the component to be evaluated, and wherein the individual elements in the sensor array are excited in a predetermined sequence during a single pass of the array over the area to be evaluated" (abstract).

Regarding claim 14, Shay teaches in figure(s) 1-35 the method of claim 13, wherein the estimating of the proximity and the second property uses a parameter proportional to a magnitude of the first response and the estimating is independent of the phase of the first response (para. 78 - map the magnitude and phase of the sensor response into the properties to be determined; para. 97 - A magnitude/magnitude measurement grid used for parameter estimation; figure 12).

Regarding claim 15, Shay teaches in figure(s) 1-35 the method of claim 13, wherein the estimating of the proximity and the second property, the first and second responses are scalar quantities (para. 97-98 :- as a magnetizable material is brought closer to the sensor windings, the magnitude of the signal increases, because the material tends to concentrate the magnetic flux;  the signal magnitudes at two different spatial wavelengths to estimate the permittivity or permeability of a sample with known thickness, and its distance from the sensor electrodes or windings; figure 12).

Regarding claim 18, Shay teaches in figure(s) 1-35 the method of claim 13, wherein the second property is surface roughness (para. 2 - near-surface conditions includes measurements of surface roughness, displacement or changes in relative position, coating thickness, and coating condition).

Regarding claim 19, Shay teaches in figure(s) 1-35 the method of claim 13, further comprising an act of identifying from the second property a defect in the material under test (para. 112 - overlap in the measurement images created by each sensing element so that small flaws and defects cannot fall between the sensing elements when the sensor is scanned over the test material).

Regarding claim 20, Shay teaches in figure(s) 1-35 the method of claim 13, wherein the material under test includes a metal powder (para. 98 -  ferromagnetic particles suspended in the polymer foam) and the second property is an effective permeability of the metal powder (para. 116 - a comparison in the magnetic vector potential between a moving and stationary metal layer; pg. 11 - table 5).

Claim(s) 4 are rejected under 35 U.S.C. 103 as being unpatentable over Shay in view of TODOROV, and further in view of LEVIN et al. (US 20170239720).
Regarding claim 4, Shay in view of TODOROV teaches the method of claim 3, 
Shay does not teach explicitly wherein the method is part of an additive manufacturing process, the method further comprising: 
processing at least a portion of the first metal powder layer; 
depositing a second metal powder on the first metal powder layer; and 
repeating the acts of exciting, first measuring, second measuring, and estimating with the first metal powder layer treated as part of the background material having 
However, LEVIN teaches in figure(s) 1-37 wherein the method is part of an additive manufacturing process, the method further comprising: 
processing at least a portion of the first metal powder layer (para. 24 - material bed may be a powder bed. The pre-transformed material may be selected from at least one member of the group consisting of metal alloy, elemental metal); 
depositing a second metal powder on the first metal powder layer (para. 11 - generating a multi layered object from a desired model comprises: transforming at least a portion of a powder bed with an energy beam to form a portion of the multi layered object); and 
repeating the acts of exciting, first measuring, second measuring, and estimating with the first metal powder layer treated as part of the background material having known properties (para. 11 - measuring a measured curvature deformation in the multi layered object, and controlling the measured curvature deformation of the multi layered object to achieve a target deformation curvature by altering at least one parameter of the transforming) and the repeated estimating determines an effective permeability of the second metal powder layer (para. 273, 282, 314 - optical measurement and/or the analysis thereof comprise  superimposed waves e.g., electromagnetic waves. The superimposed waves may be used to extract information about a reflection(s) of these waves from the target surface; magnetically “soft” alloys may comprise Mu-metal, Permalloy, Supermalloy, or Brass).
Shay by having wherein the method is part of an additive manufacturing process, the method further comprising: processing at least a portion of the first metal powder layer; depositing a second metal powder on the first metal powder layer; and repeating the acts of exciting, first measuring, second measuring, and estimating with the first metal powder layer treated as part of the background material having known properties and the repeated estimating determines an effective permeability of the second metal powder layer as taught by LEVIN in order to provide "the processing unit uses the signal obtained from the at least one sensor in an algorithm that is used to configure one or more parameters, systems, and/or apparatuses relating to the 3D printing process. The parameters may comprise a characteristic of the energy beam. The parameters may comprise movement of the platform and/or material bed. The parameters may comprise relative movement of the energy beam to the material bed" (abstract).

Allowable Subject Matter

Claim(s) 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim(s) 16-17, the prior arts of record do not fairly teach or suggest “a skin depth of an average particle within the powder layer at the first frequency is substantially larger than a largest dimension of the average particle. the act of exciting the segmented field sensor comprises applying a voltage to the drive electrode, and
the act of estimating the second property comprises estimating a component of a complex permittivity of the powder layer.” including all of the limitations of the base claim and any intervening claims.

            Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/Primary Examiner, Art Unit 2868